       Case 1:19-cv-00873-AT-RWL Document 94
                                          91 Filed 06/23/20 Page 1 of 2


                                                                           GREG COLEMAN LAW PC
                                                                                 FIRST TENNESSEE PLAZA
                                                                          800 S. GAY STREET, SUITE 1100
                                                                                   KNOXVILLE, TN 37929




                                             June 23, 2020
Magistrate Judge Robert W. Lehrburger
500 Pearl Street, Room 1960
United States Courthouse                                                           6/23/2020
New York, NY 10007
Lehrburger_NYSDChambers@nysd.uscourts.gov

       Re:     Adenike Graham, et al. vs. National Beverage Corporation
               U.S.D.C. S.D. N.Y. Docket No. 1:19-cv-00873

Dear Judge Lehrburger:

        Pursuant to paragraph 16 of the Stipulated Confidentiality Agreement and Protective Order
(ECF No. 31) (the “Protective Order”), Plaintiffs write to request leave to file a redacted copy of a
letter motion and four exhibits to that motion under seal.
         The letter motion is seeking to compel responses to requests for admissions served by
Plaintiffs on National Beverage Corporation (“NBC”). The four exhibits are documents produced by
NBC that have been designated Highly Confidential/Attorneys Eyes Only and selections of a
deposition of a third-party corporate representative that was designated Highly
Confidential/Attorneys Eyes Only by NBC and the third party. Plaintiffs intend to redact portions of
the letter motion that include information previously designated by NBC as Highly
Confidential/Attorneys Eyes Only.
         Plaintiffs take no position as to the confidentiality designations. NBC and the third party,
however, by designating the information and documents Highly Confidential/Attorneys Eyes Only
assert that that the balance of competing considerations against public access, including the privacy
rights of those involved, weigh in favor of maintaining confidentiality. The documents contain
information alleged by NBC and the third party to be highly confidential, proprietary information, the
disclosure of which would harm NBC and the third party because it would reveal to competitors, inter
alia, the identities of the suppliers used by NBC and the methods used by NBC to manufacture the
natural flavor ingredients for the LaCroix Products. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d
110, 119-20 (2d Cir. 2006); see also EEOC v. Kelley Drye & Warren LLP, No. 10 Civ. 655(LTS)(MHD),
2012 WL 691545 at *2, *3 (S.D.N.Y. Mar. 2, 2012) (noting that third party privacy interests,
confidentiality of trade secrets and the risk of creation of a competitive disadvantage by disclosure
may warrant sealing of information); Restatement (First) of Torts § 757, cmt. b (Am. Law Inst. 1939)
(“A trade secret may consist of any formula, pattern, device or compilation of information which is
used in one’s business, and which gives him an opportunity to obtain an advantage over competitors
who do now know or use it”).
       Case 1:19-cv-00873-AT-RWL Document 94
                                          91 Filed 06/23/20 Page 2 of 2



       In accordance with the Protective Order, Plaintiffs will provide the Court, via electronic email,
with unredacted copies of the relevant filings.
                                                        Sincerely yours,

                                                        GREG COLEMAN LAW PC




                                                        Rachel Soffin

cc: Counsel for National Beverage via ECF




                                  6/23/2020
